DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on February 16, 2021.
The application has been amended as follows: 
In the claims:
In claim 7 at line 1, please replace the recitation “the concentration” with the recitation --a concentration--.
In claim 8 at lines 4-5, please replace the recitation “an analyte gas” with the recitation --the analyte gas--.
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of the ceramic heater of independent claim 1, with particular attention to the limitation:

The closest prior art of record is considered to be Bischof et al. (US 6,861,939 B1).
Bischof teaches a heating conductor path 6 (Fig. 4a, col. 5, lns. 31-43), wherein the modulation rate, namely the frequency of the direction change of the meander-band 11 of the heating conductor path 6, may be reduced with reference to a path distance in the x-direction (Fig. 4a, col. 5, lns. 56-59), and wherein the path length 1 of the heating conductor path 6 is shortened from partial section to partial section, in that the height or amplitudes of the meander-band 11 is steadily reduced from section to section (Fig. 4a, col. 5, lns. 52-55). Bischof teaches wherein the frequency and the height or amplitudes (and thus the distance between apexes) of the meander-band are result-effective variables that affect the temperature profile (Figs. 4a-4b & 5a-5b, col. 5, lns. 56-59, col. 7, lns. 28-38). However, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the frequency and height or amplitudes of the meander-band of the heating conductor path through routine experimentation such that the heating element comprises two narrower-pitch areas and two wider-pitch areas that alternate with each other to create the following alternating pattern: narrower-pitch area, wider-pitch area, narrower-pitch area, wider-pitch area. Therefore, Bischof fails to teach “wherein the one or more narrower-pitch areas includes two narrower-pitch areas, the one or more wider-pitch areas includes two wider-pitch areas, and the two narrower-pitch areas alternate with the two wider-pitch areas in the heating element” in combination with the other limitations of independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794